PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/027,966
Filing Date: 5 Jul 2018
Appellant(s): Seigneurbieux, Pierre



__________________
Timothy W. Lohse
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/19/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/17/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Initially, the prior art combination is summarized as follows.  Patrikakis describes the e-Director system, which includes a backend processing system responsible for performing data mining to generate annotation metadata provided with the encoded video to user devices for display, e.g. 4/17/20 Office Action (hereinafter OA), pages 2-4.  Patrikakis’ metadata indicates the nature of content, i.e. a user is able to select different content to view based on the type of sporting event depicted therein, frame classifications indicating foreground content, and player location data, e.g. OA, pages 4-5.  Patrikakis further teaches that a plurality of device may receive interactive personalized streaming video content, which comprises both the encoded video and generated metadata, e.g. OA, pages 5-6.  Patrikakis finally teaches that the user device receives the encoded video and metadata and generates a display with interactive controls for the user, based on metadata received for the scene, e.g. OA, pages 6-7.  Patrikakis does not explicitly address the use of a head mounted display device, but Spivack describes a head mounted display for displaying augmented captured video content to a user with user interactivity/controls, as well as that the video content may 
	
Appellant asserts that Patrikakis fails to disclose the claimed interactivity metadata including the nature of the content.  Appellant’s remarks do not acknowledge or otherwise respond to the mapping of the rejection, which cites Patrikakis, section “Automatic recommendation based on user preferences”, paragraph 1, explaining that the user may be prompted to select between different types of events to view based on user preferences, and section “Enhanced user interactivity”, paragraph 2, indicating that event information metadata is transmitted to the player for display to the user.  “Automatic recommendation based on user preferences”, paragraph 1, specifically indicates that the user preferences are with respect to a type of event, i.e. “For example, in the UK qualifying games for the Beijing Olympics, the 5,000-meter walk and women’s long jump events occur simultaneously.  In this case, a user interested in long jump is offered camera-switch recommendations from the 5,000-meter walk to the long jump based on automatic event observation.”  As noted in the rejection, Patrikakis teaches that event type, i.e. long jump, or 5000-meter walk, is part of the event information, and that event information is part of the metadata relied upon by the system and/or transmitted to the user device for display.  Appellant’s remarks do not provide any 
	Appellant asserts, with respect to “a set of frame classifications” being contained within the claimed metadata, “none disclosed in Patrikakis”.  Similarly, Appellant asserts that “a location of items in a scene of the content” is not disclosed by Patrikakis without further explanation.  Appellant does not support these assertions with any additional reasoning or explanation, and does not acknowledge or otherwise respond to the mapping of the rejection, which cites section “Platform modules”, paragraph 2, indicating the metadata includes information about visible athletes including identities and locations, and section “Use-case example”, paragraph 2, and figure 5, where the location of all the athletes in the foreground highlighted, i.e. the metadata indicates foreground objects.  Appellant’s disclosure, page 7, describes the “frames classification” information as “background vs foreground location, main elements detection: a car, an object, a brand etc…”, which would reasonably include Patrikakis’ metadata identifying athletes which are visible in the video, and their locations within the video frame(s), e.g. as shown in figure 5, all of the athletes visible in the race are identified by name and location, the athletes are all foreground objects, and they are also the “main elements” in the scene, i.e. even though there are other people in the video, including a person standing behind the athletes in the top frame, only the athletes competing in the event are being tracked and identified.  Appellant’s remarks provide no reason whatsoever as to why this mapping is unreasonable, or why the claimed “set of frame classifications” and “location of items in a scene of the content” are distinct from Patrikakis’ metadata 
	Appellant further asserts that Patrikakis does not teach the claim limitation requiring that the interactivity is generated based on the particular scene being viewed by the user.  Appellant’s remarks do not acknowledge or otherwise respond to the mapping of the rejection, OA, pages 6-7, which cites the sections “Enhanced user activity” and “Use-case example”, explaining that the user is able to interactively display the metadata based on user controls, including activating player information overlays such as in figure 5, as well as prompting the user to select a different camera view of an event in progress.  Appellant’s remarks note that Patrikakis teaches switching between different athletic events, but do not address Patrikakis’ interactive control of display of the metadata, and also do not address Patrikakis’ teaching that the user may also interactively switch (manually or in response to a system suggestion based on the received metadata) to different camera views of a single event.  That is, for events captured with multiple cameras, there are multiple camera views from which the event can be viewed (Patrikakis, page 24, final paragraph, page 25 left column, describing a long jump event with three different camera views), and Patrikakis indicates that users are prompted to select different cameras of interest, e.g. sections “Enhanced user activity” and “Use-case example”, as well as that camera view recommendations may be based on comparing event metadata to user preferences, e.g. section “Automatic recommendation based on user preferences”.  As Appellant’s remarks only allege a distinction based on Patrikakis’ discussion of a user switching “between athletic events”, and do not explain why interactive control of overlay of metadata for an event being 
	It is noted that Appellant’s remarks for each independent claim are presented separately, i.e. 5/19/21 Appeal Brief, section VII, 2, 3, and 4, respectively, the remarks in subsections 2, 3, and 4, are substantially the same, and therefore the above response is intended to address all three sections.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT BADER/Primary Examiner, Art Unit 2619        
                                                                                                                                                                                                Conferees:
/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.